


Exhibit 10.44


Property Name: Camp Wisdom -BBD2-5428
Freehold Highway 9 -BBD2 -5351
Shores Village -BBD2-5468
Prepared by: CD


PARTIAL LEASE
TERMINATION AGREEMENT


THIS PARTIAL LEASE TERMINATION AGREEMENT ("Agreement") is made as of the 19th
day of July, 2007 ("Effective Date"), by and between FIRST STATES INVESTORS
5200, LLC, a Delaware limited liability company ("Landlord") and BANK OF
AMERICA, N.A., a national banking association ("Tenant"), with the joinder of
FIRST STATES GROUP, L.P., a Delaware limited partnership.
BACKGROUND
A.Pursuant to a certain Master Lease Agreement dated as of October 1, 2004, as
amended (collectively, the "Master Lease"), Landlord leased to Tenant and Tenant
leased from Landlord certain "Leased Premises" (as defined in the Master Lease)
including, without limitation, the Leased Premises located at (i) 600 East Camp
Wisdom Road, Duncanville, Texas ("Camp Wisdom"), (ii) 3670 Route 9, Freehold,
New Jersey ("Freehold Highway 9"), and (iii) 9499 NE 2nd Avenue, Miami Shores,
Florida ("Shores Village", and hereinafter Camp Wisdom, Freehold Highway 9 and
Shores Village shall sometimes be collectively referred to as the "Property").
B.Tenant exercised its right of first offer to purchase the Property in
accordance with Article 9 of the Master Lease, and the closing on the sale of
the Property from Landlord to Tenant shall occur on the Effective Date.
C.Landlord and Tenant have agreed to enter into this Agreement for the purpose
of terminating the Master Lease solely as it relates to the Leased Premises
located at the Property (collectively, the "Terminated Premises"), all as is
more particularly described below.
AGREEMENT
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties intending to be legally bound
hereby, covenant and agree as follows:
1.Partial Termination of Master Lease. As of the Effective Date, the Master
Lease shall terminate and be of no further force or effect solely as it relates
to the Terminated Premises. Landlord and Tenant hereby confirm and agree that,
notwithstanding anything contained herein to the contrary, the Master Lease is
and shall remain in full force and effect with respect to all




--------------------------------------------------------------------------------






Leased Premises other than the Terminated Premises.
2.Entire Agreement. This Agreement constitutes the entire agreement between the
parties and shall be binding upon and inure to the benefit of the parties and
their respective successors and assigns.
3.Governing Law. This Agreement shall in all respects be governed by, and
construed in accordance with, the laws of the State in which each Property is
located (as to such Property), including all matters of construction, validity
and performance.
4.Counterparts. This Agreement may be executed by the parties hereto in separate
counterparts, all of which, when delivered, shall together constitute one and
the same instrument.
5.Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
[BALANCE OF PAGE INTENTIONALLY LEFT BLANK]

Page 2 of 3

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties have executed this Partial Lease Termination
Agreement as of the day and year first above written.


LANDLORD:
 
FIRST STATES INVESTORS 5200, LLC, a
Delaware limited liability company
 
By: /s/Glenn Blumenthal
Glenn Blumenthal
Vice President
 
 
TENANT:
 
BANK OF AMERICA, N.A.,
a national banking association
 
By: /s/ Shirley Birhullen
Name: Shirley Birhullen
Title: Assistant Vice President
 
 

FIRST STATES GROUP, L.P. hereby joins in this Partial Lease Termination
Agreement for the
sole purpose of acknowledging the agreements contained herein.


FIRST STATES GROUP, L.P., a
Delaware limited partnership


By: First States Group, LLC
its General Partner
 
By: /s/Glenn Blumenthal
Glenn Blumenthal
Executive Vice President




Page 3 of 3